Gilfillan, G. J., and Mitchell, J.,
(concurring.) We concur in the result, but place it upon the broad ground that, assuming that the jury had found that the mortgage was altered by defendant, there is no evidence reasonably tending to support any such verdict. When the testimony in behalf of defendant is carefully analyzed in the light of certain undisputed facts in regard to the transaction, it is, in our opinion, perfectly apparent that the mortgage was not materially altered after execution by any one. We think it would be a travesty on justice to permit this verdict to stand.